Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Robert Roy Saurenmann, Appellant                     Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 41232-
No. 06-13-00066-CR        v.                         A). Memorandum Opinion delivered by
                                                     Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Robert Roy Saurenmann, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 25, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk